Exhibit 10.2
SENIOR PROMISSORY NOTE
$270,000.00
Chicago, Illinois
Date: December 31, 2008
FOR VALUE RECEIVED, the undersigned, VALKRE SOLUTIONS, INC. (“Borrower”), hereby
promises to pay to the order of TECHNOLOGY SOLUTIONS COMPANY, a Delaware
corporation or its assigns (“Lender”), in lawful money of the United States of
America constituting legal tender in payment of all debts and dues, public and
private, the principal amount of Two Hundred Seventy Thousand and 00/100 Dollars
($270,000.00), together with interest of one and thirty-six one-hundredths
percent (1.36%) per annum on the unpaid principal, the agreed to short term
applicable federal rate as published by the Internal Revenue Service for
avoidance of imputed interest, compounded annually, which shall be payable and
calculated as follows:
1. Capitalized Terms. Capitalized terms used herein and not otherwise defined
shall have the meaning set forth in that certain Asset Purchase Agreement
between Lender and Borrower effective as of December 31, 2008 (the “Asset
Purchase Agreement”) if defined therein.
2. Payment of Principal and Interest. Payments of principal and interest on this
Senior Promissory Note shall be due and payable in two (2) installments of
principal and interest, described below as First Payment and Second Payment,
respectively. The first payment shall be made on the date three (3) months
following the Asset Purchase Agreement date. The balance of the principal and
all remaining accrued and unpaid interest on this Senior Promissory Note and all
charges hereunder shall be due and payable in full six (6) months following the
Asset Purchase Agreement:
First Payment of One Hundred Thirty-Five Thousand Nine Hundred Eighteen Dollars
and NO/100, ($135,918.00), due March 31, 2009;
Second Payment of One Hundred Thirty-Five Thousand Nine Hundred Eighteen Dollars
and NO/100, ($135,918.00), due June 30, 2009;
3. Accelerated Payment of Principal and Interest.
(a) This Senior Promissory Note may be prepaid in whole or in part at any time
without penalty, provided that any partial prepayment shall be accompanied by an
amount equal to all accrued interest and other charges on the amount so paid.
All payments shall be applied first to interest and other charges owing
hereunder and then to principal;
(b) Payment on this Senior Promissory Note shall be accelerated in whole or in
part if Borrower signs client contracts in excess of One Million and NO/100
Dollars ($1,000,000) between the date hereof and the above scheduled Payments
dates. In the event of such client contracts being signed, Lender and Borrower
will review such contracts and mutually agree to reasonable accelerated payment
terms.

 

 



--------------------------------------------------------------------------------



 



4. Interest. Interest shall be calculated on the basis of a 365 day year and
actual days elapsed, beginning on the date of this Senior Promissory Note. In no
event shall the rate of interest calculated under this Senior Promissory Note
exceed the maximum rate allowed by law, and in the event the stated rate of
interest shall exceed the rate allowed by law, then such rate shall be adjusted
to the maximum rate allowed by law.
5. Events of Default. Upon the occurrence of any one or more of the following
events (“Events of Default”):
(a) Default in the payment of the principal of or interest on this Senior
Promissory Note, as and when the same is due and payable and the continuance
thereof for greater than fifteen (15) days; or
(b) Failure by the Borrower to observe any covenant or obligation contained in
this Senior Promissory Note and the continuance thereof for greater than fifteen
(15) days; or
(c) Borrower shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or other custodian of Borrower or any of Borrower’s
properties or assets, (ii) make a general assignment for the benefit of
creditors, (iii) suffer or permit an order for relief to be entered against
Borrower in any proceeding under the federal Bankruptcy Code, or (iv) file a
voluntary petition in bankruptcy, or a petition or an answer seeking an
arrangement with creditors or to take advantage of any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation law
or statute, or an answer admitting the material allegations of a petition filed
against Borrower in any proceeding under any such law or statute; or
(d) A petition shall be filed, without the application, approval or consent of
Borrower in any court of competent jurisdiction, seeking bankruptcy,
reorganization, rearrangement, dissolution or liquidation of Borrower or of all
or a substantial part of the properties or assets of Borrower, or seeking any
other relief under any law or statute of the type referred to in subsection
(c)(iv) above against Borrower, or the appointment of a receiver, trustee,
liquidator or other custodian of Borrower or of all or a substantial part of the
properties or assets of Borrower, and such petition shall not have been stayed
or dismissed within sixty (60) days after the filing thereof then, or at any
time thereafter during the continuance of any such event, the holder may,
without further notice to the Borrower, declare this Senior Promissory Note and
indebtedness evidenced hereby to be forthwith due and payable, whereupon this
Senior Promissory Note and the indebtedness evidenced hereby shall become
forthwith due and payable, both as to principal and interest, without
presentment, demand, protest, notice of acceleration or other notice of any
kind, all of which are hereby expressly waived, anything contained herein or in
any other instrument executed in connection with or securing this Note to the
contrary notwithstanding. In addition, in the Event of an Event of Default and
until the same is cured, the interest rate on this Senior Promissory Note shall
be increased to the prime interest rate as published by the Wall Street Journal.
6. Waivers. Borrower hereby waives demand, presentment for payment, notice of
dishonor, notice of acceleration, protest, and notice of protest and diligence
in collection or bringing suit and agrees that the holder hereof may accept
partial payment, or release or exchange security or collateral, without
discharging or releasing any unreleased collateral or the obligations evidenced
hereby. Borrower further waives any and all rights of exemption, both as to
personal and real property, under the constitution or laws of the United States,
the State of Illinois or any other state.

 

2



--------------------------------------------------------------------------------



 



7. Senior Liability. The debt evidenced hereby and the payment of the principal,
and interest and other amounts due hereunder, are hereby expressly considered a
Senior Liability and may not, under any circumstances whatsoever, be
subordinated in right of payment. For purposes of this section, the following
terms have the meaning ascribed to them below:
(a) Senior Liabilities means all principal of and interest due hereunder;
(b) Senior Note means this Senior Promissory and the terms contained herein;
(c) Senior Debt Documents shall mean the Senior Note, and all other loan
agreements, notes, security documents and other documents now or hereafter
evidencing, securing or otherwise executed in connection with or related to any
of the Senior Liabilities, and any renewals, extensions, modifications,
amendments or supplements to or of any of said documents.
8. Miscellaneous. As used herein, the terms “Borrower”, “Lender” and “holder”
shall be deemed to include their respective successors, legal representatives
and assigns, whether by voluntary action of the parties or by operation of law.
This Note shall be governed by and be construed in accordance with the laws of
the State of Delaware. It is intended, and the Borrower and the holder hereof
specifically agree, that the laws of the State of Delaware governing interest
shall apply to this Senior Promissory Note and to this transaction. This Senior
Promissory Note may not be modified except by written agreement signed by the
Borrower and the holder hereof, or by their respective successors or assigns.

                    BORROWER:

VALKRE SOLUTIONS, INC.  
 
           
 
  By:      
 
      Name:    
 
      Title:    

 

3